Citation Nr: 1802151	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to January 1972.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right knee condition. 

The Veteran testified at a hearing before the undersigned in August 2017 and a copy of the hearing transcript is of record.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's right knee disability, status post replacement surgery, had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for right knee disability are met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims to have continuous right knee pain since service.  Specifically, he reported continuous right knee pain due to bilateral knee injuries incurred during basic training while low crawling.

The service treatment records (STR) reflect the Veteran incurred a left knee injury while low crawling in basic training in June 1969.  July 1969 STRs reflect continued left knee pain and diagnoses of severe muscle strain and the Veteran was place on a physical profile.  An August 1969 STR notes a diagnoses of torn cartilage of the left knee.  An x-ray was negative at that time.  He had been on crutches.   A September 1969 STR notes left torn tendon and his leg was put in a cast.  A November 1969 STR notes continued left knee pain with some crepitus.  The December 1971 separation examination found normal lower extremities and the Veteran denied having a trick or locked knee. 

A post-service September 2004 VA treatment record notes the Veteran had left and right knee surgeries.  The Veteran reported that he fractured his knees while in basic training.

A February 2006 private treatment record notes the Veteran had severe degenerative joint disease (DJD) of the left knee with varus deformity and the Veteran underwent a total left knee replacement. 

A November 2009 private treatment record notes the Veteran had bilateral DJD and he underwent a total right knee replacement at that time.
  
A July 2011 VA examination notes the Veteran had knee replacement of both knees.  The Veteran reported the condition existed when he broke his knees during the last week of basic training.  An x-ray revealed the right knee was normal in appearance with patellar osteophyte.  

The Veteran has consistently alleged right knee pain since service, to include in the VA treatment and examination reports.  The Veteran is competent to report continuous symptoms since service, see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007), and his statements have been credible and consistent with the evidence of record.  See 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

Moreover, the Veteran underwent right knee replacement surgery.  Although the STRs only reflect complaints related to the left knee, the Veteran indicated that his right knee was not checked during service and that his pain in the left knee was greater than in the right, and thus is a reasonable explanation as to why the focus was solely on his left knee during service.  The Veteran has credibly and consistently contended that he hurt both knees during basic training while low crawling with continued right knee pain since then.  Further, the Board notes that the Veteran underwent replacement surgery for both knees at the same time.  Although the July 2011 VA examination did not provide a nexus opinion, in light of the above evidence, the evidence is at least evenly balanced as to whether the Veteran's right knee disability had its onset in service.  As the benefit of the doubt doctrine requires that the reasonable doubt created by this relative equipoise in the evidence be resolved in favor of the Veteran, entitlement to service connection for a right knee disability, status post replacement surgery, is warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits); Caluza v. Brown, 7 Vet. App. 498, 505   (1995) ("Lay evidence may provide sufficient support for a claim of service connection").







ORDER

Entitlement to service connection for right knee disability, status post replacement surgery, is granted.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


